Fourth Court of Appeals
                                    San Antonio, Texas
                                       November 17, 2021

                                       No. 04-21-00299-CV

                  IN RE Douglas C. GLENEWINKEL and Ward A. Glenewinkel,

                      From the 456th District Court, Guadalupe County, Texas
                                  Trial Court No. 210-921-CV-E
                          Honorable Heather H. Wright, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

       On October 14, 2021, relators filed a Motion for Rehearing. After consideration, the
motion is DENIED.



           It is so ORDERED on this 17th day of November, 2021.

                                                                         PER CURIAM



           ATTESTED TO: _______________________________
                        MICHAEL A. CRUZ, Clerk of Court